469 F.3d 1316
In re Stephanie Truvonne HAWKINS, Debtor,Ohio University, Appellant,v.Stephanie Truvonne Hawkins, Appellee.
No. 04-17475.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted November 15, 2006.
Filed December 4, 2006.

Donald M. Stevenson, Stockton, CA, for the appellant.
Larry J. Cox, Rocklin, CA, for the appellee.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel; Brandt, Perris, and Smith, Bankruptcy Judges, Presiding. BAP No. EC-03-01490-SPB.
Before WILLIAM C. CANBY, JR., JOHN T. NOONAN, and RICHARD A. PAEZ, Circuit Judges.
OPINION
PER CURIAM.


1
Ohio University appeals the judgment of the Bankruptcy Appellate Panel (BAP) discharging Hawkins from a debt resulting from a judgment against her for breach of contract with the university. The BAP held that this debt and the resulting judgment did not meet the criteria for a loan or educational benefit that are excluded from discharge under 11 U.S.C. § 523(a)(8).


2
We adopt the opinion of the BAP, which is reported at 317 B.R. 104, and affirm its judgment.